Title: From George Washington to John Langdon, 2 April 1788
From: Washington, George
To: Langdon, John



Sir,
Mount Vernon April 2d 1788

Your letter of the 28th of February came regularly to hand. The conduct of New Hampshire respecting the proposed Government was a matter of general surprize in this, and I believe in every other part of the United States; for her local situation, unconnected with other circumstances, was supposed to be a

sufficent inducement to the people of that State to adopt a general Government which promises more energy & security than the one under which we have hitherto lived, and especially as it holds out advantages to the smaller States equal, at least, to their most sanguine expectations. Circumstanced as your Convention was, an adjournement was certainly prudent, but it happened very mal-apropos for this State, because the concurrent information from that quarter would have Justified the expectation of an unanimity in the convention, whereas an account so opposit to every former one having arrived at the very time when the elections were carrying on here, gave an opportunity to the opponents of the proposed Constitution to hold up to the people an idea of its not having been so generally approved of in other States as they had been taught to believe, and of consequence prepared them to receive other impressions unfriendly to the Government and tending to influence their votes in favor of antifederal charaters—However I am still strong in the expectation of its being adopted here notwithstanding the unjust and uncanded representations which have been made by the opponents to inflame the minds of the people and prejudice them against it. I am Sir Yr Most Obedt Hble Sert

Go. Washington

